Citation Nr: 1500456	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-45 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in April 2012 and June 2014.  In order to help the Veteran with the development of the claim for service connection for bilateral tinnitus, the Board remanded the matter to obtain a VA examination and opinion as to the etiology of the Veteran's bilateral tinnitus.  The case was returned to the Board for appellate consideration.  The Board finds that there has not been substantial compliance with the April 2012 and June 2014 Board Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, there is no need to remand the case for an adequate opinion, and no prejudice to the Veteran because the Board is granting the benefit sought on appeal. 

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran currently has a bilateral tinnitus disability.

2. The Veteran experienced acoustic trauma during service.

3. Bilateral tinnitus had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for bilateral tinnitus, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Bilateral Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection is warranted because he has experienced tinnitus during and since active service.  The Veteran stated that he was exposed to acoustic trauma from artillery fire during active service, that he started experiencing ringing in the ears at that time, and he has experienced ringing in his ears since it began in service.  See March 2009 and April 2009 statements by the Veteran; June 2009 Notice of Disagreement (NOD); November 2014 Informal Hearing Presentation (IHP).

The Board finds that the Veteran has a current disability of bilateral tinnitus.  The May 2009 VA audiology examination noted that the Veteran reported constant tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   In addition to being competent, the Veteran has shown consistency when reporting the tinnitus symptoms on various occasions during the current claim; therefore, his statements are competent and credible to establish a current tinnitus disability.  See March 2009 and April 2009 statements by the Veteran; May 2009 VA examination report; June 2009 NOD; November 2014 IHP.

The Board finds next that the Veteran experienced in-service acoustic trauma or loud noise exposure.  In the March 2009 claim for service connection, the Veteran reported that his military occupational specialty (MOS) was a cook and he was assigned to an infantry unit.  He indicated that he was near the artillery emplacement and was exposed to the daily firing of the artillery as well as noise from having to fire his own weapon.  He added that he was not provided proper ear protection in service.  The DD Form 214 reflects that the Veteran's MOS was a cook and that he was awarded a Sharpshooter Badge for the M-16 rifle and an Expert Badge for the M-14 rifle.  The Veteran is competent to assert the occurrence of an in-service injury, to include in service noise exposure.  See Bennett v. Brown, 
10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  In light of the above, the Board finds that the Veteran's assertion of in-service noise exposure from firing his weapon is credible and consistent with the circumstances of his service.  See 38 USCA § 1154(a).  The Board also finds that the Veteran's assertions of being exposed to artillery fire is credible and is not contradicted by any of the evidence of record.

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral tinnitus began in service, that is, whether tinnitus was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of bilateral tinnitus includes the Veteran's consistent assertions that he started experiencing ringing in the ears during service.  See March 2009 and April 2009 statements by the Veteran; May 2009 VA examination report; June 2009 NOD; November 2014 IHP.  The Board finds that the Veteran is competent to report the approximate onset of tinnitus.  Charles, 16 Vet. App. at 374; Barr v. Nicholson, 
21 Vet. App. 303, 308-09 (2007).  

The evidence weighing against a finding of service onset of tinnitus includes lack of complaints of tinnitus during service, the September 1970 service separation examination report showing a normal examination of the ears, and the Veteran's post-service occupational noise exposure as an automobile assembly plant worker for 32 years.  See August 2014 VA addendum opinion.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral tinnitus began during service, that is, was directly incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board notes that the May 2009 VA examination report as well as the July 2012 and August 2014 VA addendum opinions provide negative nexus opinions by the same VA examiner as to the relationship between the current bilateral tinnitus and in-service loud noise exposure.  However, because the evidence shows that symptoms of bilateral tinnitus began during service, so were "incurred in" service, such medical nexus opinions were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct basis because of in-service incurrence or onset of bilateral tinnitus symptoms during service rather than on a relationship (or nexus) between the current bilateral tinnitus and in-service exposure to acoustic trauma.  See 38 C.F.R. § 3.303(d); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral tinnitus is warranted on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


